DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-5, and 7-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Apr. 2022 has been entered.
 
Status of Claims
	Claims 1-5, 7-8, 10-11, and 13-15 are amended.  

Response to Amendment
	The amendments filed on 18 Apr. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1 and 6 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.

	In view of Applicants amendments, the rejection of claim 6 under 35 USC 112(d) as being in improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-12 under 35 USC 103 as being unpatentable over Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006), in view of Adams et al. (AJR; published 2010) and Nielsen et al. (AACR annual meeting; published 2014) is withdrawn.
	In view of Applicants amendments, the rejection of claims 13-14 under 35 USC 103 as being unpatentable over Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006), in view of Adams et al. (AJR; published 2020) and Nielsen et al. (AACR annual meeting; published 2004), in further view of Berkner et al. (WO 92/15686 A1; published 17 Sep. 1992) is withdrawn.


New Grounds of Rejection
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to WO2004064870 is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR1.57(c)(1).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claims 13 and 15 objected to because of the following informalities:  In claims 13 and 15, “active sight” should be “active site”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Regarding claim 1, the Examiner cannot find support in the specification for limitation of “wherein the composition is in a radiochemical purity of greater than 95%.”  
	Regarding claim 8, the Examiner cannot find support in the specification as originally filed for the limitations of “wherein the composition is in a radiochemical purity of greater than 95%” and “wherein the composition is administered in a dose of less than 400 MBq.”
	In the response filed on 18 Apr. 2022, Applicants to paragraph [0028], which states that the 18F labelled factor VIIa imaging agents of the present invention may be synthesized and purified in accordance with international patent application WO2004064870.  At example 8, WO2004064870 discloses the labeling of rFVIIa with I-123.  The radiochemical purity was > 95% with major impurities being protein related.  However, the mere reference to another application, patent, or publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 USC 112.  See In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  In addition, WO2004064870 only supports a radiochemical purity of >95% for the labeling of rFVII with I-123.  It does not support a composition comprising positron emitting 18-F labelled factor VIIa imaging wherein the comprises native human FVIIa or a variant there of radiolabeled with 18-F wherein the compositions is in a radiochemical purity of greater than 95%.  The Examiner cannot find support in the specification for the full dose range of less than 400 MBq.  At [0019], [0023], claims, the specification only supports a dose of 50-400 MBq.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 9, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case the limitation in claim 1 for use of diagnosis, treatment monitoring of as a companion diagnostic based on target to background ratio or absolute uptake (SUV) is indefinite and not understood.  Should this be for use of diagnosis and treatment?  The claim in line 2 already requires for use in a diagnosis by PET imaging of a tissue factor expressing tumor in a human.  In claims 1 and 9, the recitation of treatment monitoring of is indefinite because it is not clear what the treatment monitoring is for.  Claim 8 is indefinite because claim 8 is directed to a method of diagnosing by PET imaging a tissue factor expressing tumor in a human but does not require administering the composition to a human subject.  In claims 12 and 15, the limitation of “modified having the amino acid modification comprised of Ser344, Asp242, and His193” is indefinite because the suggested modification is not clear.  It is not clear what it being modified or how it is being modified.  In claims 5 and 14, limitation of wherein the agent is a diagnostic companion in a cancer entity where tissue factor directed has been shown to be relevant is indefinite because it is not clear what qualifies as cancer entity where tissue factor has been shown to relevant.  For example, does the cancer entity refer to a PET camera or therapeutic agent or some other thing associated with tissue factor?


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 4 is dependent to claim 1 and requires that the composition is constructed for diagnosis, stage or therapy monitoring in breast, gastric, esophageal, liver, colorectal and pancreatic cancer; however claim 1 requires is directed to a 18-F labelled factor VIIa imaging agent said agent comprising a native human FVIIa or a variant thereof and so the composition of claim 1 is constructed for diagnosis staging or therapy in breast, gastric, esophageal, liver, colorectal and pancreatic cancer.  Similarly claims 5 and 14 are dependent to claim 1 and require that the agent is a diagnostic companion in a cancer entity where tissue factor directed therapy has been shown to be relevant.  The composition in claim 1 is a diagnostic companion in a cancer entity where tissue factor directed therapy has been shown to be relevant.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published Oct. 2014), in view of Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006).

Nielsen et al. teach quantitative PET imaging of tissue factor expression using 18F-labeled active site inhibited factor VIIa (see title).  Nielsen et al. teach that active site inhibited factor VIIa (ASIS) was radiolabeled with N-succinimidyl 4-18F-fluorbenzoate ([18F]SFB) and purified….PET /CT imaging with [18F]ASIS can be used for specific, non-invasive imaging of TF expression (see abstract).  Nielsen et al. teach 73.-9.3 MBq [18F]ASIS in 160 µLsaline. The [18F]ASIS composition reads on a compositions comprising a positron emitting 18-F labelled factor VIIa imaging for use in diagnosis by PET imaging of a tissue factor expressing tumor in human, said agent comprising human FVIIa radiolabeled with 18-F for obtaining a PET image for the diagnosis of tumor tissue factor status for use of diagnosis, treatment monitoring of as a companion diagnostic based on target to background ratio or absolute uptake (SUV).  In addition, the [18F]ASIS composition reads on an agent as a diagnostic companion in a cancer where the tissue factor is shown to be relevant.
Nielsen et al. do not teach that the composition is a radiochemical purity of greater than 95%.
Birger et al. teach TF binding agent and use thereof (see title).  Birger et al. teach diagnosing, prophylaxis or treatment of disease or disorders related to pathobiology involving tissue factor (TF) including bleeding, cancer, inflammation, atherosclerosis and ischemia/reperfusion (see [0002], [0249]).  Birger et al. teach that radiolabeled TF agonists and/or antagonists may be valuable for diagnostic imaging with a gamma camera, a PET camera or a PET/CT camera, in particular for evaluation of TF expression of tumor cells, for grading the malignancy of tumor cells known to express TF receptors, for monitoring tumors with TF expression during conventional chemotherapy and radiation therapy (see [0008]).  Birger et al. teach that FVIIai is still able to bind tightly to TF in competition with active endogenous FVIIa and thereby inhibit TF function (see [0010]).  Birger et al. teach breast cancer (see [0046]).  Birger et al. teach SEQ ID no. 1 (see [0105]).  Birger et al. teach that if used with PET scanning 18F-fluorine labelling may be the preferable isotope, if a shorter half-life is sufficient (see [0087]).  Birger et al. teach labeling of rFVIIa with I-123 using 370 MBq 123I (see [0269]).  Radiochemical purity was determined on reverse phase chromatography on VYDAC C4 column with in line monitoring of the radio-signal.  The radiochemical purity was >95% (see [0271]).  Birger et al. teach a method of diagnosis comprising the administration of a compound therein (see [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Nielsen et al. by purifying the composition so that the radiochemical purity is greater than 95% as taught by Birger et al. because it would have been to advantageously enable a high purity radiopharmaceutical suitable for use in PET imaging studies.  The radiochemical purity is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a radiochemical chemical purity of >95 % though routine experimentation in order to meet quality control standards for radiopharmaceuticals.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the [18F]ASIS disclosed by Nielsen et al. is an 18F-labeled tissue factor targeted radiopharmaceutical and therefore the [18F]ASIS disclosed by Nielsen et al. is suitable for use in diagnosis of by PET imaging of tissue factor status expressing tumor in human and for obtaining a PET imaging for the diagnosis of tumor tissue factor status  and for use in diagnosis and treatment monitoring of as a companion diagnostic base on target to background ratio or an absolute uptake (SUV).  It would have been obvious to a person of ordinary skill in the art because the effective filing date to modify the composition of Nielsen et al. so that it is constructed for diagnosis stage or therapy monitoring in breast, gastric esophageal, liver, colorectal and pancreatic cancer as taught by Birger et al. because Birger et al. teach that TF associated cancers include such cancers.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Birger et al. by administering the composition to a human and generate an image of at least a part of said body to which the composition is administered as taught by Birger et al. because it would advantageously enable non-invasive PET imaging of tissue factor expressing cancer in human subjects.
	
Claims 1-5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published Oct. 2014), in view of Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006), in further view of Adams et al. (AJR; published 2010).

	Nieslen et al. teach as discussed above.
	Nielsen et al. do not further teach PET scanning 1-6 h after the composition has been administered, quantification through SUVmax and/or SUVmean for obtaining a PET image for the diagnosis of tumor tissue factor.
	Birger et al. teach as discussed above.
	Adams et al. teach a systematic review of the factors affecting accuracy of SUV measurements (see title).  Adams et al. teach that a major advantage of PET is the ability to quantify radiotracer accumulation.  The most common parameter used to measure tracer accumulation in PET studies is the standard uptake value (SUV).  The SUV is a semi-quantitative measure of normalized radioactivity concentration in PET images (see col. 1).  Adams et al. teach that there are two common ways of reporting SUV: the mean or maximum SUV of all voxels within the ROI (SUVmean and SUVmax) (see pg. 310, col. 2).  Adams et al. teach that clinical studies to date indicate that most tumors responding to therapy show a 20-40% decrease in SUV early in the treatment course (see pg. 311, col. 1).  Adams et al. teach post injection time uptakes for 4 h and 1 h (see pg. 313).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Birger et al. by administering the composition comprising [18F]ASIS wherein the composition is in a radiochemical purity of >95% and wherein the composition is administered at a dose of less than 400 MBq followed by PET scanning 1-6 h after the composition has been administered, quantification through SUVmax and/or SUV mean for obtaining a PET image for the diagnosis of tumor tissue factor status as taught by Birger et al. and Adams et al. because it would advantageously enable diagnosis of TF associated disorders using the most common parameters used to measure tracer accumulation in PET studies.  The duration of PET scanning is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a duration of 1-6 h based on base on the half-life of 18F and in order to arrive at an optimal target to non-target background ratio.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nielsen et al. by further including the step of treatment monitoring of as a companion diagnostic based on the target to background ratio as taught by Birger et al. because it would advantageously enable determining the effect of treatment by PET.  The administered dose is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a dose of less than 400 MBq in order to achieve an optimal PET signal with minimum radiation exposure to the patient.

Claims 1-5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published Oct. 2014), in view of Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006), and Adams et al. (AJR; published 2010), in further view of Berkner et al. (WO 92/15686 A1; published 17 Sep. 1992).

	Nielsen et al. teach as discussed above.
	Nielsen et al. do not teach a composition wherein the FVIIa is an active site inhibited factor VIIa (FVIIai) and modified having the amino acid modification comprised of Ser344, Asp242, and His193.
	Birger et al. teach as discussed above.
	Adams et al. teach as discussed above.
	Berkner et al. teach modified factor VII (see title).  Berkner et al. teach that the amino acids which form the catalytic site in factor VII such as Ser344, Asp242, and His193 in human and bovine factor VII may either be substituted or deleted (see pg. 8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Nielsen et al. by furthe having the amino acid modification comprised of Ser344, Asp242, and His193 as taught by Berkner et al. because it would have been expected to advantageously enable minimizing the likelihood of increasing antigenicity of the molecule or inhibiting its ability to bind to tissue factor.

Applicants Arguments
	Applicants assert that the 18F-FVIIai agent disclosed in Nielsen 2014 and Nielsen 2016 is the same agent used in the clinical trials referred to in the 132 declaration by Dr. Kjaer filed on 23 Dec. 2020.  The composition that was used in the Nielsen papers is not the same as the composition used in the human clinical trials referred to in the 132 declaration.  The radiochemical purity applied in Nielsen was below 95% whereas the present application was the first disclosure providing a composition of 18F-FVIIai with a radiochemical purity of greater than 95%.  Testing a human targeted PET tracer in mice wherein there will be no other binding of the tracer that in the xenografted human tumor tissue will show whether the tracer will be bound to the target, but cannot provide any indication on whether the tracer/target combination will be useful as a PET tracer in humans.
	The target is tissue factor VII which is an abundant protein in humans not only in cancer tissue but also in normal and health tissue in the blood.  When TF VII is the target in PET, the person of ordinary skill in the art would expect quite a high background ratio for a human because the injected composition comprising positron emitting 18-F labelled factor VIIa would target TF VII in all tissue and blood wherein TF VII is expressed in addition to targeting TF VII expressing tumors.  
	The lower the radiochemical purity in a composition, the less amount of radioactive marker in the composition is bound to the targeting molecule and more unbound radioactive marker will be available in the composition entered into the patient.  The higher the radiochemical purity, the bigger amount of label is bound to the target molecule and therefore more of the target molecules in the patient will be detectable.  The means that not only cancer cells expressing TF will be more efficiently targeted by the labeling agent.
	As in the disclosed excerpt (supplemental table 1), the overall radiochemical purity was ≥95% in accordance with IMPD.  A seen in the disclosed excerpt (table 3), tumors could be identified in all the ten patients regardless of whether these tumors were situated in the pancreas, lungs, breast, or cervix.  The is a very surprising, unexpected and beneficial finding in view of the data disclosed in Nielsen 2014 from mice.  Due to the much higher presence of target molecules in human than in mice, it is surprising that a composition with a higher radiochemical purity targeting TF is suitable for use in diagnosis in human for PET imaging of TF expressing tumors.  
	 Adams is not related to PET imaging of tissue factor expressing tumor in a human.

Applicant's arguments filed 18 Apr. 2022 have been fully considered but they are not persuasive.  Nielsen discloses a composition comprising [18F]ASIS.  PET imaging showed high uptake of [18F]ASIS in the tumor region.  At 4 h the tumors had the highest uptake of any organ.  Nielsen concludes by asserting that PET/CT imaging with [18F]ASIS can be used for specific, non-invasive imaging of TF expression.  Nielsen teaches that nude mice subcutaneous human pancreatic xenograft tumors underwent small animal PET/CT imaging.  In Nielsen the mice are understood to have normal tissue TF expression in addition to the TF expressing tumors and in Nielsen, [18F]ASIS enabled the PET imaging of TF expressing tumors.  In addition, Birger teaches radiolabeled TF agonists and/or TF antagonists for evaluation of TF expression of tumor cells, for grading the malignancy of a tumor known to express TF receptors, for monitoring of tumors with TF expression during conventional chemotherapy or radiation therapy.  Obviousness does not require absolute predictability.  Birger acknowledges that TF is constitutively expressed on the surface of many extravascular cell types and yet Birger teaches that radiolabeled TF agonists and antagonists for evaluation, grading, and monitoring of tumors. 
The limitation of wherein the composition is in a radiochemical purity of greater than 95% is new matter for the reasons discussed above.  Nielsen discloses a composition comprising [18F]ASIS but Nielsen is silent on the radiochemical purity of [18F]ASIS.  At example 8 and [0271], Birger teaches evaluation of radiochemical purity on reverse phase chromatography.  The radiochemical purity was 95%.  Example 8 is directed to synthesis of a radiopharmaceutical, rFVIIa with I-123.  Consequently example 8 teaches quality control of a radiopharmaceutical and example 8 teaches and motivates a radiochemical purity of at least 95% for radiopharmaceuticals.  A person of ordinary skill in the art before the effective filing would have been motivated modify the composition of Nielsen so that the radiochemical purity is at least 95% high purity radiopharmaceutical with only minor protein related impurities.  Adams teaches that the most common parameter used to measure tracer accumulation in PET studies is the SUV.  There are two main ways of reporting SUV, SUVmean and SUVmax. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618